       CASE 0:21-cv-00732-MJD-ECW Doc. 10 Filed 06/15/21 Page 1 of 2



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA




Civil Rights Center of South Dakota, et
al,                                                   Case No. 21-cv-732 MJD/ECW

             Plaintiffs,
                                                           ORDER
v.

Unknown Named Director of
Minnesota Department of Public
Safety et al,

             Defendants.




      This matter is before the Court on the Report and Recommendation by

United States Magistrate Judge Elizabeth Cowan Wright dated April 26, 2021.

(Doc. No. 9). No objections have been filed within the time allowed.

      Pursuant to statute, the Court has conducted a de novo review of the

record. 28 U.S.C. § 636(b)(1); Local Rule 72.2(b). Based upon that review, and in

consideration of the applicable law, the Court will adopt the Report and

Recommendation in its entirety.

      IT IS HEREBY ORDERED that:

      1.    This action is DISMISSED WITHOUT PREJUDICE under Fed. R.

            Civ. P. 41(b) for failure to prosecute.
      CASE 0:21-cv-00732-MJD-ECW Doc. 10 Filed 06/15/21 Page 2 of 2


     2.    The motions for a temporary restraining order filed by plaintiffs

           Michael Hunter and the Civil Rights Center of South Dakota (Dkts. 4

           & 7) are DENIED AS MOOT in light of the of dismissal for failure to

           prosecute.

     LET JUDGMENT BE ENTERED ACCORDINGLY.

DATED: June 15, 2021
                                          s/Michael J. Davis
                                          MICHAEL J. DAVIS
                                          United States District Court
